DETAILED ACTION
	This is the first office action on the merits for application 16/770,388, which is a national stage entry of PCT/CN2017/114980, filed 12/7/2017.
	Claims 1-18 are pending; Claims 9-18 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art that the Examiner Wishes to Make Known to Applicant
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied as a grounds of rejection.
	Basol, et al. (U.S. Patent 4,950,615).
	Forehand, et al. (U.S. Patent Application Publication 2008/0251119 A1)
	Garnett (U.S. Patent Application Publication 2010/0012188 A1)
Cao, et al. (U.S. Patent Application Publication 2013/0192667 A1)

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “contacting the absorber layer with an annealing compound, wherein: the annealing compound comprises cadmium chloride and an alkali metal chloride.” This limitation is indefinite, because the common usage of the term “compound” suggests a single material, and the “annealing compound” of Claim 9 comprises two separate compounds (i.e. CdCl2 and the alkali metal chloride).
 Claims 10-18 are indefinite, because they depend on Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Albright, et al. (U.S. Patent 5,501,744), in view of Powell, et al. (U.S. Patent Application Publication 2009/0194166 A1).
In reference to Claims 9, 10, 13-16, Albright teaches a method for carrier activation (column 13, line 43, through column 15, line 21). The device of the invention is shown in Fig. 4.
The method of Albright comprises a step of exposing an absorber layer to a reducing environment, i.e. nitrogen (column 14, line 62, through column 15, line 5).
This disclosure teaches the limitations of Claim 10, wherein the reducing environment comprises a forming gas configured to mitigate formation of group V oxides, the forming gas comprising nitrogen. It is the Examiner’s position that, because the reducing environment is nitrogen, it meets the limitations of Claim 10, wherein the forming gas is configured to mitigate formation of group V oxides.  
Albright teaches that the absorber layer comprises cadmium, tellurium, and sulfur (column 14, lines 37-40). 
Albright does not teach that the absorber layer comprises selenium.
To solve the same problem of providing Cd-containing layers that form a junction with CdTe in a photovoltaic cell, Powell teaches that CdS and CdSe are both materials suitable for use in an absorber layer for a photovoltaic device (paragraph [0045]). Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using CdSe in place of the CdS material of the device of Albright, based on the teachings of Powell.
Using CdSe in place of or in conjunction with the CdS material of the device of Albright teaches the limitations of Claim 9, wherein the absorber layer comprises selenium.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Albright does not teach that the absorber layer comprises a Group V dopant. 
To solve the same problem of providing a photovoltaic device comprising a p-type CdTe component (shown as layer 350 in Fig. 3 of Powell, paragraph [0032]), wherein the CdTe absorber layer is treated with a CdCl2 flux, Powell teaches that a p-type CdTe may be suitable doped with Group V dopants (paragraphs [0035]-[0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have doped the CdTe layer of the device of modified Albright with Group V dopants, as taught by Powell, because (1) Powell teaches that Group V dopants are suitable p-type dopants for a CdTe layer, and (2) such doping would be useful in controlling the band gap of the CdTe layer, which could be tuned to increase the efficiency of the device.
Doping the CdTe layer of the device of modified Albright with Group V dopants, as taught by Powell, teaches the limitations of Claim 9, wherein the absorber layer comprises Group V dopant.
The method of Albright comprises contacting the absorber layer with an annealing compound, wherein the annealing compound comprises cadmium chloride (column 15, lines 10-15).
The method of Albright comprises annealing the absorber layer (column 15, lines 1-5).
Albright does not teach that the annealing compound comprises an alkali metal chloride.
However, he teaches that the CdCl2 annealing compound/flux may comprise “any halide” (column 15, lines 10-13).
To solve the same problem of providing a photovoltaic device comprising a p-type CdTe component (shown as layer 350 in Fig. 3 of Powell, paragraph [0032]), Powell teaches that a p-type CdTe may be suitable doped with Group V dopants and Group I dopants (paragraphs [0035]-[0039]).
2 flux/annealing compound, and introduced to the CdTe layer in the subsequent annealing step (paragraph [0037]). Powell additionally teaches that the addition of RbCl to a CdCl2 flux/annealing compound improves the recrystallization process that occurs during annealing in the presence of CdCl2 (paragraph [0041]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated RbCl, or another alkali metal chloride, into the CdCl2 annealing compound/material, because (1) Powell teaches that the addition of RbCl to a CdCl2 flux/annealing compound improves the recrystallization process that occurs during annealing in the presence of CdCl2 (paragraph [0041]), and (2) Powell teaches that any Group I chloride dopant can be used to dope CdTe (paragraph [0037]).
Incorporating RbCl, or another alkali metal chloride, including LiCl or  KCl, into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 9, wherein the annealing compound comprises an alkali metal chloride.
Incorporating RbCl, or another alkali metal chloride, including LiCl or  KCl, into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 9, wherein the alkali metal chloride is formed from an alkali metal (i.e. comprises an alkali metal).
Incorporating RbCl, or another alkali metal chloride, including LiCl or  KCl, into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 13, wherein the alkali metal chloride comprises LiCl, KCl, or RbCl.
Incorporating KCl into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 15, wherein the alkali metal is potassium.
Incorporating RbCl into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 16, wherein the alkali metal is rubidium.
Powell is silent regarding the atomic ratio of alkali metal to cadmium in the annealing compound of his invention.
However, he teaches that the dopants of his invention can be applied at a concentration of 1-1000 ppm (paragraph [0039]).
Therefore, this disclosure would appear to teach the limitations of Claims 9 and 14, wherein an atomic ratio of alkali metal to cadmium in the annealing compound is less than 10,000 parts per million (per Claim 9), and wherein the atomic ratio of the alkali metal to cadmium in the annealing compound is between 500 parts per million and 6,000 parts per million (per Claim 14).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed ranges of “less than 10,000 parts per million” and “between 500 parts per million and 6,000 parts per million” overlap with the taught range of 1-1000 ppm.
If this is not found to be the case, then it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have tuned the amount of alkali metal chloride in the annealing compound, based on the disclosure of Powell.
Specifically, Powell teaches that the presence of alkali metal chlorides in the CdCl2 flux affects the recrystallization behavior of the CdTe layer (paragraph [0041]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art to tune the ratio of alkali metal halide to CdCl2 in the annealing compound, in order to (1) improve the recrystallization behavior of the CdTe layer, while (2) minimizing the cost of the alkali metal halide reagent, by minimizing the amount of alkali metal halide reagent used. 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed atomic ratio of alkali metal to cadmium in the annealing compound of less than 10,000 parts per million (per Claim 9) and wherein the atomic ratio of the alkali metal to cadmium in the annealing compound is between 500 parts per million and 6,000 parts per million (per Claim 14), without undue experimentation.
Alternatively, Albright teaches that the CdTe absorber layer of the device of his completed invention (i.e. after it is annealed) has a carrier concentration of 5x1015 carriers/cm3 to produce a satisfactory photovoltaic cell (column 13, lines 14-15). 
Therefore, it is the Examiner’s position that, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art to tune the ratio of alkali 2 in the annealing compound, in order to (1) achieve the desired carrier concentration in the CdTe layer, as recited by Albright, while (2) minimizing the cost of the alkali metal halide reagent, by minimizing the amount of alkali metal halide reagent used. 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed atomic ratio of alkali metal to cadmium in the annealing compound of less than 10,000 parts per million (per Claim 9) and wherein the atomic ratio of the alkali metal to cadmium in the annealing compound is between 500 parts per million and 6,000 parts per million (per Claim 14), without undue experimentation.
As described above, the method of Albright comprises annealing the absorber layer in the presence of the CdCl2 annealing compound (column 15, lines 1-5). 
Therefore, this annealing process would anneal the doped CdTe layer of modified Albright, as described fully above.
Consequently, modified Albright teaches the limitations of Claim 9, wherein the absorber is annealed, whereby at least a portion of the Group V dopant is activated.
Albright teaches that the CdTe absorber layer of the device of his completed invention (i.e. after it is annealed) has a carrier concentration of 5x1015 carriers/cm3 to produce a satisfactory photovoltaic cell (column 13, lines 14-15).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that, after the absorber layer of modified Albright is annealed, the absorber layer has a carrier concentration of 5x1015 carriers/cm3.
This disclosure teaches the limitations of Claim 9, wherein the carrier concentration of the Group V dopant is greater than 4x1015cm-3. 
In reference to Claim 12, Albright teaches that the absorber layer of his invention is annealed at 400-700 °C for 10-60 minutes (column 15, lines 1-5).
This disclosure teaches the limitations of Claim 12, wherein the absorber layer is annealed at a temperature of 350-500 °C for 5-60 minutes.  
prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “350-500 °C” overlaps with the taught range of “400-700 °C” and the claimed range of “5-60 minutes” overlaps with the taught range of “10-60 minutes.”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Albright, et al. (U.S. Patent 5,501,744), in view of Powell, et al. (U.S. Patent Application Publication 2009/0194166 A1), as applied to Claim 9, and further in view of Cao, et al. (U.S. Patent Application Publication 2013/0337600 A1).
In reference to Claim 11, modified Albright as applied to Claim 9 does not teach that the reducing environment (i.e. the nitrogen environment) is at a pressure of 200-800 Torr.
Albright is silent regarding the pressure of nitrogen in the annealing step.
To solve the same problem of providing a photovoltaic device comprising a CdTe absorber layer, Cao teaches a process in which a CdTe layer (shown as layer 130 in Figs. 3 and 5, paragraphs [0055]-[0056]) is subjected to annealing (described as “thermal processing” in Cao, paragraph [0055]) in a non-oxidizing environment (as in Albright) at a pressure of greater than 10 Torr (Cao, paragraph [0063]).
Cao teaches that annealing the CdTe-containing stack (which is item 100 in Figs. 3 and 5, as referenced in paragraph [0063]) in a non-oxidizing environment at a pressure of greater than 10 Torr reduces sublimation of the semiconductor material and improves the interface between CdTe and its junction layer (paragraph [0063]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the non-oxidizing/reducing/nitrogen annealing process of modified Albright is performed at a pressure of greater than 10 Torr, as taught by Cao, to reduce sublimation of the semiconductor material during the annealing step and to improve the interface between CdTe and its junction layer (Cao, paragraph [0063]).
Ensuring that the non-oxidizing/reducing/nitrogen annealing process of modified Albright is performed at a pressure of greater than 10 Torr, as taught by Cao, teaches the limitations of Claim 11, wherein the reducing environment is at a vacuum pressure of between 200 and 800 Torr.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “between 200 and 800 Torr” overlaps with the taught range of “greater than 10 Torr.”

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Albright, et al. (U.S. Patent 5,501,744), in view of Powell, et al. (U.S. Patent Application Publication 2009/0194166 A1), as applied to Claim 9, and further in view of Foust, et al. (U.S. Patent Application Publication 2013/0074914 A1).
In reference to Claims 17-18, modified Albright does not teach that the carrier concentration of dopants is between 8x1015 cm-3 and 6x1016 cm-3.
As described above, Albright teaches that the CdTe absorber layer of the device of his completed invention (i.e. after it is annealed) has a carrier concentration of 5x1015 carriers/cm3 to produce a satisfactory photovoltaic cell (column 13, lines 14-15). This is construed as a minimum doping level required for a desirably-functioning device.
To solve the same problem of providing a photovoltaic device with a CdTe absorber layer, Foust teaches that the carrier concentration of CdTe is improved by doping the CdTe layer with p-type dopants, as in modified Albright (Foust, paragraph [0003]).
Powell additionally teaches that the dopant material may be applied in any concentration within the semiconductor layer, including “greater than 0.5 ppma” (Powell, Claim 28).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the Group V doping levels and the resulting carrier concentration of the CdTe absorber layer of modified Albright, based on the teachings of Powell that the Group V dopants can be included at any level above 0.5 ppma and Foust’s disclosure that 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed values of doping levels and carrier concentrations recited in Claims 17-18, without undue experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on 7-10 am and 1:30-2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721